NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

MATTHEW MILTON DUNK,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )        Case No. 2D15-4546
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 14, 2016.

Appeal from the Circuit Court for
Hillsborough County; Emmett Lamar
Battles, Judge.

Howard L. Dimmig, II, Public Defender, and
William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


LaROSE, Judge.


             Matthew Dunk, via Anders1 counsel, appeals his conviction and sentence

of twenty-four months' probation after a negotiated plea to possession of ten morphine

pills without a prescription and possession of drug paraphernalia. See §§ 893.13(6)(a),



             1See Anders v. California, 386 U.S. 738 (1967); In re Anders Briefs, 581
So. 2d 149 (Fla. 1991).
893.147(1), Fla. Stat. (2014). He reserved for appeal the denial of his dispositive

motion to suppress evidence. After examining the record before us, we find no issue

upon which we can grant relief to Mr. Dunk. Therefore, we affirm.

              At the hearing on the motion to suppress, Mr. Dunk testified that he and

Susan Schulz were driving back from Walmart when his car started overheating. He

stopped at a gas station at Bearss Avenue and 22nd Street in Tampa. While waiting for

the engine to cool down, Mr. Dunk and Ms. Schulz went for a walk around the area. As

they were walking back toward the car, they saw Tampa Police Officers Vasconi and

Dennie exit their patrol car and walk toward them. Officer Dennie asked them to stop.

He grabbed a bag Mr. Dunk was carrying, said, "Let me see this," and immediately

started looking through it without Mr. Dunk's consent. Ms. Schulz testified, too, and

corroborated Mr. Dunk's testimony.

              Officer Vasconi testified that she saw Mr. Dunk walking in an area of high

drug activity. She exited the patrol car and made consensual contact with Mr. Dunk.

Officer Vasconi did not see Mr. Dunk committing any crime. She asked him if he had

anything illegal on his person. When Mr. Dunk said no, she asked if she and Officer

Dennie could search him. Officer Vasconi claimed that both Mr. Dunk and Ms. Schulz

consented to be searched. When he testified at the hearing, Officer Dennie echoed

Officer Vasconi's testimony.

              After hearing the testimony, the trial court denied the motion to suppress,

finding the officers' testimony more credible than that presented by Mr. Dunk and Ms.

Schulz. "[T]his Court will not substitute its judgment for that of the trial court on

questions of fact, likewise of the credibility of the witnesses as well as the weight to be

given to the evidence by the trial court." Griffin v. State, 114 So. 3d 890, 905 (Fla.
                                             -2-
2013) (quoting Lowe v. State, 2 So. 3d 21, 30 (Fla. 2008)). We cannot say that the trial

court abused its discretion. Therefore, we affirm.

             Affirmed.



SILBERMAN and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                          -3-